Citation Nr: 0611705	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity neuropathy.

4.  Entitlement to an initial compensable rating for 
hypertension.

5.  Entitlement to an initial compensable rating for 
retinopathy with prolonged dark adaptation and right eye 
macular edema.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago 
Illinois.  By a January 2002 rating decision, the RO 
established service connection for diabetes mellitus, 
evaluated as 20 percent disabling effective March 8, 2001.  
Thereafter, by an October 2002 rating decision, the RO 
established service connection for hypertension, evaluated as 
noncompensable (zero percent disabling), and neuropathy of 
both lower extremities, both of which were evaluated as 10 
percent disabling, effective March 8, 2001.  Finally, by a 
January 2004 rating decision, the RO rated separately with 
assignment of a noncompensable rating retinopathy with 
prolonged dark adaptation and right eye macular edema 
previously associated with diabetes mellitus.

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development to 
include new examinations to evaluate the severity of the 
disabilities on appeal.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and, thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  Nevertheless, as detailed below, the Board must 
still remand this case in order to comply with the veteran's 
recent hearing request.  Accordingly, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The record reflects, in part, that on Substantive Appeals 
received in November 2002, April 2003, and August 2003, the 
veteran checked the boxes to indicate he did not want a Board 
hearing in conjunction with his appeal.  However, following 
the most recent Supplemental Statement of the Case (SSOC) in 
September 2005, and prior to a decision being promulgated by 
the Board, communication was received at the Board from the 
veteran, dated in January 2006, in which he indicated that he 
wanted to present testimony at a videoconference hearing 
before the Board.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures. 

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






